Citation Nr: 1046448	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for arthritis of the right hip, 
to include as secondary to service-connected right foot 
disability.

2.  Entitlement to service connection for arthritis of the right 
hip, to include as secondary to service-connected right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO determined that new and material evidence had been 
received to reopen the Veteran's claim for service connection for 
a bilateral hip disability and considered this claim on a de novo 
basis.  The Board is nevertheless required to consider that 
question independently.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly, the issues on appeal have been 
characterized as set forth above, on the title page. 

In September 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Honolulu RO.  The hearing 
transcript has been associated with the claims folder and has 
been reviewed.

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in July 2010.  A transcript of that hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service 
connection for traumatic arthritis of the bilateral hips.  It was 
held that the evidence at the time did not show that there was 
evidence of arthritis of the hips.  Appellant was provided 
notice.  He did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the November 2005, rating decision 
relates to a previously unestablished element of the claim and 
raises a reasonable possibility of substantiating the claim for 
service connection for arthritis of the right hip.  The claim is 
reopened.

3.  Right hip arthritis is reasonably shown to be aggravated by a 
service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The RO's November 2005 decision that denied service 
connection for arthritis of the bilateral hips is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the November 2005 denial is new 
and material, the requirements for reopening the claim for 
service connection for right hip arthritis are met.  38 U.S.C.A. 
§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for right hip arthritis as 
secondary to a service-connected right foot disability are met.  
See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision to reopen and grant the claims, further 
assistance is unnecessary to aid the Veteran in substantiating 
his claims.  

I.  Whether new and material evidence has been received to reopen 
the claim of service connection for arthritis of the right hip, 
to include as secondary to service-connected right foot 
disability.

The Veteran's claim for service connection for arthritis of the 
bilateral hips had previously been considered and was denied in a 
November 2005 rating decision on the basis that the Veteran did 
not have a current bilateral hip disability.  The Veteran was 
notified of this decision but did not appeal.

As the Veteran did not appeal the November 2005 rating decision, 
that decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
Veteran sought to reopen his claim for service connection for 
arthritis of the hips in August 2007.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the April 2004 RO decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992). 

In the November 2005 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did not 
show the presence of a current hip condition, subject to service 
connection.

Evidence received after the November 2005 decision includes a 
January 2008 VA examination which noted a diagnosis of 
degenerative arthritis of the right hip.  

Despite the fact that there is no evidence of a left hip 
disability, the Board finds that the above-described evidence 
provides a basis for reopening the claim for service connection 
for right hip arthritis and the Board has recharacterized the 
Veteran's claim accordingly.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the November 2005 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability subject to service 
connection, and raises a reasonable possibility of substantiating 
the claim.  Hence, this evidence raises a reasonable possibility 
of substantiating the Veteran's claim for service connection.  As 
noted above, for purposes of determining whether the claim should 
be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for right hip 
arthritis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Entitlement to service connection for arthritis of the right 
hip, to include as secondary to service-connected right foot 
disability.

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v.Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran contends that his right hip arthritis is secondary to 
his service-connected right foot disability.

In a January 2007 treatment note, a private physician diagnosed 
the Veteran with osteoarthritis of the right hip.  He concluded 
that the Veteran's hip arthritis was exacerbated by his right 
ankle injury.

In July 2007, the Veteran presented to a private orthopedic 
surgeon with complaints of right hip pain.  The diagnosis was 
right hip bursitis.  The private orthopedic surgeon indicated 
that he certainly believed that it probably was a 50/50 
probability that the Veteran's right hip disability may be 
related to his right foot disability.

In an August 2007 treatment note, a private physician indicated 
that the Veteran had advanced arthritis of the right hip.  The 
physician noted that the Veteran related his right hip disability 
to his service-connected right foot disability.  He concluded 
that "I cannot find another reason for his development of 
premature arthritis in his hip than that of a posttraumatic type 
condition and it certainly seems to coincide with all of his 
other symptoms and injuries to that side".

The Veteran underwent a VA examination in January 2008.  The 
diagnosis was degenerative arthritis of the right hip with no 
evidence of fractures.  The examiner determined that she could 
not resolve the issue of whether the fracture of the right tibia 
resulted in the arthritis of the right hip without resorting to 
mere speculation.  This was due in large part to the Veteran's 
impaired memory from the head injury that occurred in 1971 which 
limited his ability to give a coherent history.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for a right hip disability as 
secondary to a service-connected right foot disability is 
warranted.  In support of this conclusion, the Board notes that 
multiple private physicians attributed the Veteran's right hip 
disability to his service-connected foot disability.  
Specifically, the January 2007 private physician indicated that 
the Veteran's hip arthritis was exacerbated by his right ankle 
injury while the July 2007 and August 2007 private physicians 
noted that there was a certain probability that the Veteran's 
right hip arthritis was related to his right foot disability.  
Moreover, although the January 2008 VA examiner concluded that it 
would be resorting to mere speculation to determine whether or 
not the Veteran's current right hip disability was related to his 
service-connected right foot disability, this is not contrary 
evidence concerning whether the Veteran's right hip disability 
was related to his service-connected right foot disability.  
Additionally, the Board notes that there is no contrary medical 
evidence of record that indicates that the Veteran's right hip 
disability was not related to his service-connected right foot 
disability. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence the record is found to 
be at least in equipoise as to its etiology.  Thus, affording him 
the benefit of the doubt, the Board concludes that the criteria 
for service connection for arthritis of the right hip as 
secondary to service-connected right foot disability have been 
met. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the right hip, 
to include as secondary to service-connected right foot 
disability is granted.

Entitlement to service connection for arthritis of the right hip, 
to include as secondary to service-connected right foot 
disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


